Exhibit 10.1

 

SHAREHOLDERS AGREEMENT

 

This SHAREHOLDERS AGREEMENT (this “Agreement”), is made and entered into as of
April 7, 2005 among WHSHC, L.L.C., a Delaware limited liability company, and
W9/WHSHC, L.C.C. I, a Delaware limited liability company (individually a
“Shareholder” and collectively the “Shareholders”) and Strategic Hotel Capital,
Inc., a Maryland corporation (the “Company”).

 

W I T N E S S E T H

 

WHEREAS, the Company and the Shareholders are parties to an Observer Agreement,
dated as of June 29, 2004 (the “Observer Agreement”), pursuant to which, among
other things, the Shareholders are entitled to appoint observers to attend
meetings of the Board of Directors of the Company and to receive certain
information on a confidential basis regarding the Company, all subject to the
terms set forth in the Observer Agreement;

 

WHEREAS, pursuant to a letter agreement dated the date hereof, the parties have
agreed to replace the Observer Agreement with this Agreement as provided herein;
and

 

WHEREAS, the Shareholders and the Company wish to record their understanding
regarding certain matters relating to the management of the Company and certain
other matters.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained in this Agreement and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1 Definitions. In addition to the terms defined in the preamble to
this Agreement and elsewhere herein, the following terms shall have the meanings
set forth herein for the purposes of this Agreement:

 

“Affiliate” shall mean, with respect to a Person (as hereinafter defined), any
other Person that, directly or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with such Person.

 

“Board of Directors” shall mean the Board of Directors of the Company in office
at the applicable time as elected in accordance with the provisions of the
Maryland General Corporation Law, the Charter and the Bylaws.

 

“Bylaws” shall mean the bylaws of the Company, as amended from time to time.

 

“Charter” shall mean the charter of the Company, as amended from time to time.

 

“Common Stock” shall mean the shares of common stock, par value $0.01 per share,
of the Company.



--------------------------------------------------------------------------------

“Common Stock Deemed Outstanding” shall mean, as of any date, the total number
of shares of Common Stock outstanding as of such date plus the total number of
shares of Common Stock which may be acquired upon exercise or conversion of all
options, warrants or other securities or rights convertible into or exercisable
for shares of Common Stock which were outstanding as of such date, whether or
not convertible or exercisable within 60 days of such date.

 

“Deemed Beneficial Ownership” shall mean, with respect to the Shareholders as of
any date, the percentage obtained by dividing (a) the total number of shares of
Common Stock owned of record or beneficially by the Shareholders as of such date
plus the total number of shares of Common Stock which may be acquired by the
Shareholders upon exercise or conversion of all options, warrants or other
securities or rights convertible into or exercisable for shares of Common Stock
which were held by the Shareholders as of such date, whether or not convertible
or exercisable within 60 days of such date, by (b) the Common Stock Deemed
Outstanding as of such date.

 

“Person” shall mean an individual, corporation, partnership, trust, joint
venture, limited liability company, unincorporated organization or other legal
entity, or a government or any agency or political subdivision thereof.

 

ARTICLE II

BOARD REPRESENTATION

 

Section 2.1 Right to Nominee. The Shareholders shall collectively have the right
to nominate one person (such person, the “Shareholder Nominee”), as a director
(such person, the “Shareholder Director”) to the Board of Directors so long as
the Deemed Beneficial Ownership of the Shareholders is not less than 10% in the
aggregate. The Shareholders shall not name any person as the Shareholder Nominee
if: (a) such person is not reasonably experienced in business, financial and
lodging industry matters; (b) such person has been convicted of, or has pled
nolo contendere to, a felony; (c) the election of such person would violate any
law; or (d) any event required to be disclosed pursuant to Item 401(f) of
Regulation S-K of the Exchange Act has occurred with respect to such person.

 

Section 2.2 Election of Directors. The Company hereby covenants and agrees that,
during such time as the Shareholders have the right to nominate the Shareholder
Nominee pursuant to Section 2.1, the Company shall use its best efforts to cause
the election of the Shareholder Nominee.

 

Section 2.3 Shareholders’ Meeting. Immediately upon execution of this Agreement
by all parties hereto, the Shareholders may by written notice identify the
Shareholder Nominee, who will be nominated by the Board of Directors for
election at the next annual meeting of shareholders to elect directors of the
Company in accordance with Sections 2.1 and 2.2 hereof. The Shareholder Director
will not be entitled to receive compensation as a director of the Company;
provided the Shareholder Director will be reimbursed for reasonable
out-of-pocket expenses incurred in connection with such director’s services on
the Board of Directors to the same extent as other non-employee directors and
will be named as a covered insured and a beneficiary on the same basis as other
non-employee directors under any directors’ and officers’ insurance policy
maintained by the Company for its directors.

 

2



--------------------------------------------------------------------------------

Section 2.4 Resignation, etc., of Directors. In the event of the death,
disability, removal or resignation of the Shareholder Director, the Shareholders
collectively shall notify the Company, within 30 days after such death,
disability, removal or resignation, of a successor Shareholder Nominee who shall
be promptly appointed by the remaining directors then in office to serve the
unexpired term of such former Shareholder Director whose departure created the
vacancy.

 

ARTICLE III

MISCELLANEOUS

 

Section 3.1 Amendment. This Agreement may be amended, modified or supplemented
but only in writing signed by each of the parties hereto.

 

Section 3.2 Expenses. Except as otherwise specifically provided in this
Agreement, each party hereto shall bear its own costs and expenses with respect
to the negotiation of this Agreement and the termination of the Observer
Agreement contemplated hereby.

 

Section 3.3 Notices. Any notice, request, instruction or other communication to
be given hereunder by a party hereto shall be dated and in writing and shall be
deemed to have been given, (a) when received if given in person or by courier or
a courier service, (b) on the date of transmission if sent by telex, facsimile
or other wire transmission or (c) three business days after being deposited in
the U.S. mail, certified or registered mail, postage prepaid, directed at the
following addresses:

 

  (a) If to the Company, addressed as follows:

 

Strategic Hotel Capital, Inc.

77 West Wacker Drive

Chicago, Illinois 60601

Attention:        General Counsel

Facsimile No.: (312) 658-5799

 

  (b) If to WHSHC, L.L.C., addressed as follows:

 

WHSHC, L.L.C.

c/o Whitehall Street Real Estate Limited Partnership VII

85 Broad Street

New York, New York 10004

Attention:        General Counsel

Facsimile No.: (212) 357-5505

 

  (c) If to W9/WHSHC, L.L.C. I, addressed as follows:

 

Whitehall Street Real Estate Limited Partnership IX

85 Broad Street

New York, New York 10004

Attention:        General Counsel

Facsimile No.: (212) 357-5505

 

or to such other individual or address as a party hereto may designate for
itself by notice given as herein provided.

 

3



--------------------------------------------------------------------------------

Section 3.4 Waivers. The failure of a party hereto at any time or times to
require performance of any provision hereof shall in no manner affect its right
at a later time to enforce the same. No waiver by a party of any condition or of
any breach of any term, covenant, representation or warranty contained in this
Agreement shall be effective unless in writing, and no waiver in any one or more
instances shall be deemed to be a further or continuing waiver of any such
condition or breach in other instances or a waiver of any other condition or
breach of any other term, covenant, representation or warranty.

 

Section 3.5 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

Section 3.6 Interpretation. The headings preceding the text of Articles and
Sections included in this Agreement are for convenience only and shall not be
deemed part of this Agreement or be given any effect in interpreting this
Agreement. The use of the masculine, feminine or neuter gender herein shall not
limit any provision of this Agreement. The use of the terms “including” or
“include” shall in all cases herein mean “including, without limitation” or
“include, without limitation,” respectively.

 

Section 3.7 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF MARYLAND WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS.

 

Section 3.8 Assignment. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Except as otherwise specifically provided in this Agreement, no assignment of
any rights or obligations shall be made by any party without the written consent
of the other parties hereto.

 

Section 3.9 No Third Party Beneficiaries. This Agreement is solely for the
benefit of the parties hereto and no provision of this Agreement shall be deemed
to confer upon other third parties any remedy, claim, liability, reimbursement,
cause of action or other right.

 

Section 3.10 Severability. If any provision of this Agreement shall be held
invalid, illegal or unenforceable, the validity, legality or enforceability of
the other provisions hereof shall not be affected thereby, and there shall be
deemed substituted for the provision at issue a valid, legal and enforceable
provision as similar as possible to the provision at issue.

 

Section 3.11 Remedies Cumulative. The remedies provided in this Agreement shall
be cumulative and shall not preclude the assertion or exercise of any other
rights or remedies available by law, in equity or otherwise.

 

4



--------------------------------------------------------------------------------

Section 3.12 Entire Understanding. This Agreement sets forth the entire
agreement and understanding of the parties hereto with respect to the matters
set forth herein and supersedes any and all prior agreements, arrangements and
understandings among the parties.

 

Section 3.13 Termination. This Agreement shall terminate (i) on the first date
upon which the Deemed Beneficial Ownership of the Shareholders is less than 10%
or (ii) immediately upon delivery of written notice of termination by the
Shareholders to the Company, which notice may be given at any time at the sole
discretion of the Shareholders.

 

Section 3.14 Effectiveness; Replacement of Observer Agreement. The Company has
agreed that it will nominate a Shareholder Nominee for election at its 2005
annual meeting of shareholders. This Agreement shall become effective
immediately upon election of such Shareholder Nominee at such meeting and the
Observer Agreement shall immediately be replaced by this Agreement and,
thereafter, the terms of the Observer Agreement shall have no further force or
effect. In the event that such Shareholder Nominee is not elected at the
Company’s 2005 annual meeting of shareholders, this Agreement shall not become
effective and the Observer Agreement shall remain in full force and effect.
Notwithstanding the foregoing, the confidentiality obligations set forth in
Section 3.11 of the Observer Agreement shall survive the replacement of the
Observer Agreement in accordance with the terms thereof.

 

Section 3.15 Waiver of Jury Trial. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
THE PARTIES HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

*    *    *    *    *

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

STRATEGIC HOTEL CAPITAL, INC.

By:

 

/S/    LAURENCE S. GELLER

--------------------------------------------------------------------------------

    Laurence S. Geller     President and Chief Executive Officer

WHSHC, L.L.C.

By:

  Whitehall Street Real Estate Limited Partnership VII     By:   WH Advisors,
L.P. VII, General Partner         By:   WH Advisors, Inc., VII,            
General Partner             By:  

/S/    ALAN KAVA

--------------------------------------------------------------------------------

            Name:   Alan Kava             Title:   Vice President

W9/WHSHC, L.L.C. I

By:

  Whitehall Real Estate Limited Partnership IX

By:

  WH Advisors, L.L.C. IX, General Partner

By:

 

/S/    ALAN KAVA

--------------------------------------------------------------------------------

Name:

 

Alan Kava

Title:

 

Vice President

 

6